SECURITIES EXCHANGE AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”) is made as of November 9,
2012 by and between LFB Biotechnologies S.A.S., a company organized under the
laws of France with a principal place of business at 3 avenue des Tropiques,
B.P. 305-Les Ulis- 91958, Courtaboeuf Cedex, France (“Purchaser”), and TG
Therapeutics, Inc., a Delaware corporation with a principal place of business at
787 Seventh Avenue, 48th Floor, New York, New York 10019 (the “Company”).

 

WHEREAS, the Company and Purchaser entered into that certain Exclusive License
Agreement, dated as of January 30, 2012 (the “License Agreement”) and in
conjunction therewith entered into that certain Common Stock Purchase Agreement,
dated as of January 30, 2012, as amended on May 11th, May 21th and June 4th,
2012 (the “Purchase Agreement”) under which the Purchaser purchased 7,368,000
shares of common stock of TG Biologics, Inc., a subsidiary of the Company (“TG
Biologics”); and

 

WHEREAS, as of October 31, 2012 the Purchaser owns 7,500,000 shares of common
stock of TG Biologics, and pursuant to Section 5.2 of the Purchase Agreement,
the Purchaser has the right to convert such 7,500,000 shares of TG Biologics
common stock into 7,500,000 shares of the Company’s common stock, $0.001 par
value per share (“Company Common Stock”); and

 

WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders that the shares of TG Biologics
common stock held by Purchaser be converted or exchanged into Company Common
Stock or other securities of the Company; and

 

WHEREAS, Purchaser has agreed to exchange the 7,500,000 shares of TG Biologics
common stock it holds into shares of Company Common Stock, but does not wish to
own greater than 20% of the outstanding Company Common Stock; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the Company and Purchaser agree as follows:

 

Article 1.      EXCHANGE OF SECURITIES; ISSUANCE OF WARRANT

 

Section 1.1            Exchange of Securities. The Purchaser hereby agrees to
exchange its 7,500,000 shares of the common stock of TG Biologics for 5,000,000
shares of Company Common Stock (the “Shares”) and a warrant as set forth below
in Section 1.4 in the form attached hereto as Exhibit A (the “Warrant”), and the
Company hereby agrees to issue to Purchaser such Shares and such Warrant. The
Company hereby represents and warrants that following the issuance of the
Shares, Purchaser shall own less than twenty percent (20%) of the outstanding
Company Common Stock.

 

Section 1.2            Closing. The closing of the issuance of the Shares and
Warrant hereunder (the “Closing”) shall be held contemporaneously with the
execution of this Agreement or at such time and place as the Company and
Purchaser shall agree.

 

 

 



Section 1.3            Transactions at Closing. At the Closing, the Company
shall issue and deliver to Purchaser a certificate in definitive form,
registered in the name of Purchaser, representing the Shares being issued to
Purchaser at the Closing, and the Warrant, duly executed by an authorized
officer of the Company. Further, pursuant to Section 5.5 of the Purchase
Agreement, Mr. Yann Echelard shall be appointed to a seat on the Board of
Directors of the Company, to serve such term and be nominated to continue to
serve further terms, all as set forth in the Purchase Agreement.

 

Section 1.4            Warrant. At the Closing the Company shall issue to
Purchaser a Warrant exercisable for up to 2,500,000 shares of Company Common
Stock at an exercise price of $0.001 per share. The Warrant will have a term of
ten (10) years but shall not become exercisable until the Company receives gross
proceeds of at least $7,500,000 in an equity financing or series of equity
financings (“Qualified Financing”).

 

Section 1.5            Additional Investment. Upon a Qualified Financing, the
Purchaser agrees to purchase at least $750,000 (the “Additional Investment”) in
additional shares of Company Common Stock at a purchase price per share equal to
the then current Market Price (as defined below). Notwithstanding the foregoing,
the amount of such Additional Investment shall be reduced to the extent that
Purchaser would own greater than 19.9% of the outstanding Company Common Stock
following such transaction. Any amounts of the Additional Investment that are
NOT made as a result of the immediately preceding sentence shall be carried
forwarded and invested in the Company on the same terms and conditions
(including the 19.9% ownership cap) at the time of any subsequent Qualified
Financing until the full Additional Investment is complete. The provisions of
this Section 1.5 shall replace and supersede the provisions of the second
paragraph of Section 1 of Amendment No. 3 to that certain Common Stock Purchase
Agreement, dated January 30, 2012, as amended on May 11, 2012, May 21, 2012 and
June 4, 2012. For the purposes of this agreement “Market Price” shall be defined
as the 30-day volume weighted average price of the Company Common Stock as
reported by Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)) for the 30 days prior to the date of
closing of the Qualified Financing.

 

Article 2.      MiSCELLANEOUS

 

Section 2.1            Representations and Warranties. The Company hereby
represents and warrants to Purchaser as follows:

 

(a)                Corporate Organization; Subsidiaries. The Company and its
subsidiaries are corporations duly organized, validly existing and in good
standing under the laws of the state where they are incorporated, and have the
requisite corporate power and authority to own their properties and to carry on
their business as now being conducted. The Company and its subsidiaries are duly
qualified as foreign corporations to do business, and are in good standing, in
every jurisdiction in which their ownership of property or the nature of the
business conducted and proposed to be conducted by them makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not, individually or in the aggregate, have or reasonably be expected to result
in a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries
(“Material Adverse Effect”).



2

 

 

(b)               Corporate Authority. The Company has the requisite corporate
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by the Company, the issuance of the Shares, the
Warrant and the shares of Company Common Stock issuable upon exercise of the
Warrant (the “Warrant Shares”) and the performance by the Company of the other
transactions contemplated hereby have been duly authorized by the Company’s
Board of Directors (the “Board”), and no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement or for the Company to
consummate the transactions so contemplated herein. This Agreement is the valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject as to enforcement of remedies to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
generally the enforcement of creditors’ rights and subject to a court’s
discretionary authority with respect to the granting of a decree ordering
specific performance or other equitable remedies.

 

(c)                No Violations; Consents and Approvals.

 

(i)                 Neither the execution, delivery or performance by the
Company of this Agreement nor the consummation by the Company of the
transactions contemplated hereby will (A) result in a violation of the Company’s
certificate of incorporation or bylaws; (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under any material agreement, indenture or instrument to which the
Company or any subsidiary is a party; (C) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to the Company or its
subsidiaries; or (D) result in the imposition of a mortgage, pledge, security
interest, encumbrance, charge or other lien on any asset of the Company or any
subsidiary.

 

(ii)               Except for filings as may be required under the Securities
Act of 1933, as amended (the “Securities Act”), no consent, approval, order or
authorization of, or registration, declaration or filing with, any government or
any court, administrative agency or commission or other governmental authority
or agency, is required with respect to the Company in connection with the
execution, delivery or performance by the Company of this Agreement or the
consummation by the Company of the transactions contemplated hereby.

 

(d)               Issuance of Shares. The Shares when issued in accordance with
the provisions of this Agreement and the Warrant Shares when issued in
accordance with the provisions of the Warrant will be (i) duly and validly
issued, fully paid and nonassessable and (ii) free from all taxes, liens and
charges with respect to the issuance thereof, other than any liens or
encumbrances created by or imposed by the Purchaser, and not subject to
preemptive rights or other similar rights of stockholders of the Company.

 

(e)                Capitalization. The authorized capital stock of the Company
consists of (i) 500,000,000 shares of Common Stock, and (ii) 10,000,000 shares
of Preferred Stock. All of the issued shares of capital stock of the Company
have been duly and validly authorized and issued, are fully paid and
non-assessable, and have been issued in compliance with federal and state
securities laws.

 

3

 



(f)                No Violation or Default. The Company is not (i) in violation
of its certificate of incorporation or bylaws; (ii) in default (or subject to an
event which with notice or lapse of time or both would become a default) under
any agreement, indenture or instrument to which the Company is a party; or (iii)
in violation of any law, rule, regulation, order, judgment or decree applicable
to the Company; except for such violations or defaults, as described in clauses
(ii) or (iii) of this sentence as would not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect.

 

(g)               Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against the Company or any of its subsidiaries which
(i) adversely affects or challenges the legality, validity or enforceability of
this Agreement or the transactions contemplated hereby or thereby or (ii) would
have or reasonably be expected to have a Material Adverse Effect.

 

(h)               Licenses and Permits. The Company possesses all licenses,
certificates, permits and other authorizations issued by, and has made all
declarations and filings with, the appropriate Federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of its properties and the conduct of its business, except where the
failure to possess or make the same would not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect.

 

(i)                 Environmental Matters. The Company is in compliance with all
foreign, federal, state and local rules, laws and regulations relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of health and safety or the environment which are applicable to
their businesses, except where the failure to comply would not, singularly or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect.
To the Company’s knowledge, there has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company (or, to the Company’s knowledge, any other
entity for whose acts or omissions the Company is or may be liable) upon any of
the property now or previously owned or leased by the Company, or upon any other
property, in violation of any statute or any ordinance, rule, regulation, order,
judgment, decree or permit or which would, under any statute or any ordinance,
rule (including rule of common law), regulation, order, judgment, decree or
permit, give rise to any liability, except for any violation or liability which
would not, singularly or in the aggregate with all such violations and
liabilities, have or reasonably be expected to have a Material Adverse Effect.
There has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not, singularly or in the aggregate with
all such discharges and other releases, have or reasonably be expected to have a
Material Adverse Effect.

 

Section 2.2            Representations and Warranties of Purchaser. Purchaser
hereby represents and warrants to the Company as follows:

 

4

 



(a)                Organization. The Purchaser is an entity duly organized and
validly existing under the laws of the jurisdiction of its organization.

 

(b)               Authority. Purchaser has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by Purchaser of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action, and no other proceedings on Purchaser’s part are or will be necessary to
authorize this Agreement or for it to consummate such transactions. This
Agreement is the valid and binding agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, subject as to enforcement of remedies to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting generally the enforcement of creditors’ rights and subject to a
court’s discretionary authority with respect to the granting of a decree
ordering specific performance or other equitable remedies.

 

(c)                Acquisition for Investment; Regulation S. Purchaser (i) is
acquiring the Shares for its own account for the purpose of investment and not
with a view to or for sale in connection with any distribution thereof, and
Purchaser has no present intention to effect, or any present or contemplated
plan, agreement, undertaking, arrangement, obligation, indebtedness, or
commitment providing for, any distribution of Shares, (ii) is not organized
under the laws of any jurisdiction within the United States of America, its
territories or possessions, was not formed for the purpose of investing in
Regulation S securities and is not a “U.S. person” as that term is defined in
Rule 902(k) of Regulation S under the Securities Act, (iii) is physically
outside the United States of America, (iv) is not acquiring the Securities on
behalf of or for the benefit of any U.S. person and the sale of the Securities
has not been prearranged with any buyer in the United States of America, and (v)
has sufficient knowledge and experience in finance and business that it is
capable of evaluating the risks and merits of its investment in the Company and
is able financially to bear the risks thereof.

 

Section 2.3            Restrictions on Transfer. The Purchaser agrees that the
Shares may only be sold or transferred (i) pursuant to an effective registration
statement under the Securities Act, or (ii) pursuant to an exemption from
registration under the Securities Act.

 

Section 2.4            Legend. Each certificate representing the Shares shall
bear a legend substantially in the following form:

 

5

 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT (A) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S OF THE SECURITIES ACT, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (C) PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.”

 

Section 2.5            Further Terms. The parties agree that, unless in direct
conflict with the provisions of this Agreement, the terms and conditions of the
Purchase Agreement shall continue in full force and effect.

 

6

 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 



TG Therapeutics, Inc.   LFB Biotechnologies S.A.S.               By: /s/ Michael
S. Weiss   By: /s/ Christian Bechon   Name: Michael S. Weiss   Name: Christian
Bechon   Title: Executive Chairman and Interim CEO   Title: CEO  



 



 

 



7



 

 

